         Case 1:20-cv-00183-MKV Document 21 Filed 03/16/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NEW YORK CIVIL LIBERTIES UNION,
                                                            20 Civ. 183
                                  Plaintiff,

                           -v-                              ANSWER
 ADMINISTRATION FOR CHILDREN AND
 FAMILIES, OFFICE OF REFUGEE
 RESETTLEMENT, and UNITED STATES
 DEPARTMENT OF HEALTH AND HUMAN
 SERVICES,

                                  Defendants.


       Defendants the Administration for Children and Families, Office of Refugee

Resettlement (“ORR”) and the United States Department of Health and Human Services (“HHS”

or collectively “Defendants”), by their attorney, GEOFFREY S. BERMAN, United States

Attorney for the Southern District of New York, hereby answer the Complaint of Plaintiff New

York Civil Liberties Union (“Plaintiff”) upon information and belief as follows:

       1.       The allegations contained in Paragraph 1 of the Complaint constitute a

characterization of this action and the relief requested by Plaintiff, to which no response is

required. To the extent a response is deemed required, Defendants deny the allegations, except

admit that this action is putatively brought under the Freedom of Information Act (“FOIA”), 5

U.S.C. § 552.

       2.       Defendants admit that ORR is an office within HHS’s Administration for

Children and Families. The remaining allegations contained in Paragraph 2 of the Complaint

consist of legal conclusions and Plaintiff’s characterizations of, and arguments relating to, ORR

and its statutory mandate, to which no response is required. To the extent a response is deemed

required, Defendants respectfully refer the Court to the relevant statutes and regulations for a
         Case 1:20-cv-00183-MKV Document 21 Filed 03/16/20 Page 2 of 10



complete and accurate description of the ORR’s responsibilities and deny any inconsistent

statements thereto.

        3.      The allegations contained in Paragraph 3 of the Complaint consist of Plaintiff’s

characterization of, and arguments relating to, a grant program and have no bearing on the FOIA

claim asserted in this action; no response is accordingly required. To the extent a response is

deemed required, Defendants deny the allegations therein.

        4.      Deny the allegations contained in Paragraph 4 of the Complaint, except admit that

Plaintiff submitted a FOIA request dated August 12, 2019, and respectfully refer the Court to the

FOIA request for a complete and accurate statement of its contents.

        5.      The allegations contained in Paragraph 5 of the Complaint consist of legal

conclusions to which no response is required. To the extent that a response is required, deny that

Plaintiff is entitled to the relief requested, or any other relief.

        6.      The allegations contained in Paragraph 6 of the Complaint consist of legal

conclusions to which no response is required.

        7.      The allegations contained in Paragraph 7 of the Complaint consist of legal

conclusions to which no response is required.

        8.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 8 of the Complaint.

        9.      Admit that HHS is an agency of the executive branch of the United States

government headquartered in the District of Columbia. The remaining statements in Paragraph 9

of the Complaint contain no factual allegations to which a response is required.




                                                     2
         Case 1:20-cv-00183-MKV Document 21 Filed 03/16/20 Page 3 of 10



       10.     Admit that that the Administration for Children and Families is an operating

division of HHS headquartered in the District of Columbia. The remaining statements in

Paragraph 10 of the Complaint contain no factual allegations to which a response is required.

       11.     Admit that the ORR is an office within the Administration for Children and

Families headquartered in the District of Columbia. The remaining statements in Paragraph 11

of the Complaint contain no factual allegations to which a response is required.

       12.     The allegations contained in Paragraph 12 through Paragraph 17 of the

Complaint, under the heading “ORR’s Role in Caring for Unaccompanied Children,” consist of

legal conclusions, Plaintiff’s characterizations of, and arguments relating to, ORR and its

statutory mandate, and other assertions which have no bearing on the FOIA claim asserted in this

action; no response is accordingly required. To the extent a response is deemed required,

Defendants respectfully refer the Court to the relevant statutes and regulations for a complete and

accurate description of the ORR’s responsibilities and deny any inconsistent statements thereto.

       13.     The allegations contained in Paragraph 18 of the Complaint consist of Plaintiff’s

characterization of, and arguments relating to, a grant program and have no bearing on the FOIA

claim asserted in this action; no response is accordingly required. To the extent a response is

deemed required, Defendants deny the allegations contained therein.

       14.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 19 of the Complaint.

       15.     The allegations contained in Paragraph 20 of the Complaint consist of Plaintiff’s

characterization of, and arguments relating to, a U.S. Immigration & Customs Enforcement

(“ICE”) grant program and have no bearing on the FOIA claim asserted in this action; no

response is accordingly required. To the extent a response is deemed required, Defendants assert



                                                 3
         Case 1:20-cv-00183-MKV Document 21 Filed 03/16/20 Page 4 of 10



that ICE is not a party to this action and deny knowledge or information sufficient to form a

belief as to the truth of the allegations.

        16.     The allegations contained in Paragraph 21 of the Complaint consist of Plaintiff’s

characterization of, and arguments relating to, a U.S. Immigration & Customs Enforcement

(“ICE”) grant program and have no bearing on the FOIA claim asserted in this action; no

response is accordingly required. To the extent a response is deemed required, Defendants assert

that ICE is not a party to this action and deny knowledge or information sufficient to form a

belief as to the truth of the allegations.

        17.     The allegations contained in Paragraph 22 of the Complaint consist of Plaintiff’s

characterization of, and arguments relating to, a U.S. Immigration & Customs Enforcement

(“ICE”) grant program and have no bearing on the FOIA claim asserted in this action; no

response is accordingly required. To the extent a response is deemed required, Defendants assert

that ICE is not a party to this action and deny knowledge or information sufficient to form a

belief as to the truth of the allegations.

        18.     The allegations contained in Paragraph 23 of the Complaint consist of Plaintiff’s

characterization of, and arguments relating to, a U.S. Immigration & Customs Enforcement

(“ICE”) grant program, legal conclusions, and other assertions which have no bearing on the

FOIA claim asserted in this action; no response is accordingly required. To the extent a response

is deemed required, Defendants assert that ICE is not a party to this action and deny knowledge

or information sufficient to form a belief as to the truth of the allegations.

        19.     The allegations contained in Paragraph 24 of the Complaint consist of Plaintiff’s

characterization of, and arguments relating to, a U.S. Immigration & Customs Enforcement




                                                   4
         Case 1:20-cv-00183-MKV Document 21 Filed 03/16/20 Page 5 of 10



(“ICE”) grant program and legal conclusions; no response is accordingly required. To the extent

a response is deemed required, Defendants deny the allegations contained therein.

        20.     Paragraph 25 of the Complaint consists of Plaintiff’s characterization of, and

arguments relating to, a Northern District of California decision and U.S. Court of Appeals for

the Ninth Circuit decision, to which no response is required. Defendants respectfully refer the

Court to the referenced decisions for their true and complete contents, and deny any allegation

inconsistent with those decisions.

        21.     The allegations contained in Paragraph 26 of the Complaint consist of Plaintiff’s

characterization of, and arguments relating to, a U.S. Immigration & Customs Enforcement

(“ICE”) grant program and have no bearing on the FOIA claim asserted in this action; no

response is accordingly required. To the extent a response is deemed required, Defendants assert

that ICE is not a party to this action and deny knowledge or information sufficient to form a

belief as to the truth of the allegations.

        22.     The allegations contained in Paragraph 27 of the Complaint consist of Plaintiff’s

characterization of, and arguments relating to, a DOJ grant program, legal conclusions, and other

assertions which have no bearing on the FOIA claim asserted in this action; no response is

accordingly required. To the extent a response is deemed required, Defendants assert that DOJ is

not a party to this action and deny knowledge or information sufficient to form a belief as to the

truth of the allegations.

        23.     The allegations contained in Paragraph 28 of the Complaint consist of Plaintiff’s

characterization of, and arguments relating to, a DOJ grant program and other assertions which

have no bearing on the FOIA claim asserted in this action; no response is accordingly required.

To the extent a response is deemed required, Defendants assert that DOJ is not a party to this



                                                 5
         Case 1:20-cv-00183-MKV Document 21 Filed 03/16/20 Page 6 of 10



action and deny knowledge or information sufficient to form a belief as to the truth of the

allegations. To the extent the allegations refer to documents attached to the Complaint,

Defendants respectfully refer the Court to the cited document for a complete and accurate

statement of its contents.

       24.     The allegations contained in Paragraph 29 of the Complaint consist of Plaintiff’s

characterization of, and arguments relating to, a DOJ grant program and other assertions which

have no bearing on the FOIA claim asserted in this action; no response is accordingly required.

To the extent a response is deemed required, Defendants assert that DOJ is not a party to this

action and deny knowledge or information sufficient to form a belief as to the truth of the

allegations. To the extent the allegations refer to documents attached to the Complaint,

Defendants respectfully refer the Court to the cited document for a complete and accurate

statement of its contents.

       25.     The allegations contained in Paragraph 30 of the Complaint consist of Plaintiff’s

characterization of, and arguments relating to, a DOJ grant program and other assertions which

have no bearing on the FOIA claim asserted in this action; no response is accordingly required.

To the extent a response is deemed required, Defendants assert that DOJ is not a party to this

action and deny knowledge or information sufficient to form a belief as to the truth of the

allegations. To the extent the allegations refer to documents attached to the Complaint,

Defendants respectfully refer the Court to the cited document for a complete and accurate

statement of its contents.

       26.     The allegations contained in Paragraph 31 of the Complaint consist of Plaintiff’s

characterization of, and arguments relating to, a DOJ grant program and other assertions which

have no bearing on the FOIA claim asserted in this action; no response is accordingly required.



                                                6
         Case 1:20-cv-00183-MKV Document 21 Filed 03/16/20 Page 7 of 10



To the extent a response is deemed required, Defendants assert that DOJ is not a party to this

action and deny knowledge or information sufficient to form a belief as to the truth of the

allegations. To the extent the allegations refer to documents attached to the Complaint,

Defendants respectfully refer the Court to the cited document for a complete and accurate

statement of its contents.

       27.     The allegations contained in Paragraph 32 of the Complaint consist of Plaintiff’s

characterization of, and arguments relating to, a DOJ grant program and other assertions which

have no bearing on the FOIA claim asserted in this action; no response is accordingly required.

To the extent a response is deemed required, Defendants assert that DOJ is not a party to this

action and deny knowledge or information sufficient to form a belief as to the truth of the

allegations. To the extent the allegations refer to documents attached to the Complaint,

Defendants respectfully refer the Court to the cited document for a complete and accurate

statement of its contents.

       28.     The allegations contained in Paragraph 33 of the Complaint consist of Plaintiff’s

characterizations of, and arguments relating to, ORR and its statutory mandate, and other

assertions which have no bearing on the FOIA claim asserted in this action; no response is

accordingly required. To the extent a response is deemed required, Defendants respectfully refer

the Court to the relevant statutes and regulations for a complete and accurate description of the

ORR’s responsibilities and deny any inconsistent statements thereto.

       29.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 34 of the Complaint.

       30.     Defendants deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 35 of the Complaint.



                                                 7
        Case 1:20-cv-00183-MKV Document 21 Filed 03/16/20 Page 8 of 10



       31.     In response to Paragraph 36, admit that Plaintiff submitted a FOIA request dated

August 12, 2019, and respectfully refer the Court to the FOIA request for a complete and

accurate statement of its contents, and deny any inconsistent statements thereto.

       32.     In response to Paragraph 37, admit that Plaintiff submitted a FOIA request dated

August 12, 2019, and respectfully refer the Court to the FOIA request for a complete and

accurate statement of its contents, and deny any inconsistent statements thereto.

       33.     In response to Paragraph 38, admit that Plaintiff submitted a FOIA request dated

August 12, 2019, and respectfully refer the Court to the FOIA request for a complete and

accurate statement of its contents, and deny any inconsistent statements thereto.

       34.     In response to Paragraph 39, admit that Plaintiff submitted a FOIA request dated

August 12, 2019, and respectfully refer the Court to the FOIA request for a complete and

accurate statement of its contents, and deny any inconsistent statements thereto.

       35.     Admit the allegations contained in Paragraph 40 of the Complaint.

       36.     Deny the allegations contained in Paragraph 41 of the Complaint, except admit

that Defendants have not, to date, produced any responsive records, and affirmatively assert that

Defendants’ review and processing of records potentially responsive to Plaintiff’s FOIA request

is ongoing.

       37.     The allegations contained in Paragraph 42 of the Complaint are legal conclusions

to which no response is required.

       38.     In response to Paragraph 43, Defendants respectfully refer the Court to the cited

documents for a complete and accurate statement of their contents, and deny any inconsistent

statements thereto.




                                                8
         Case 1:20-cv-00183-MKV Document 21 Filed 03/16/20 Page 9 of 10



        39.     Deny the allegations contained in Paragraph 44 of the Complaint, except admit

that, as of the date of the Complaint, Defendants had not responded to the September 13, 2019,

or October 21, 2019 letters.

        40.     Paragraph 45 consists of legal conclusions, to which no response is required.

        41.     Paragraph 46 consists of legal conclusions, to which no response is required. To

the extent a response is deemed required, HHS denies that Plaintiff is entitled to the relief it

seeks or to any relief.

                                            DEFENSES

                                         FIRST DEFENSE

        Plaintiff’s Complaint should be dismissed in whole or in part for failure to state a claim

on which relief may be granted.

                                       SECOND DEFENSE

        Some or all of the requested documents are exempt from disclosure, in whole or in part,

under 5 U.S.C. § 552(b).

                                        THIRD DEFENSE

        The Court lacks subject matter jurisdiction over Plaintiff’s requests for relief that exceed

the relief authorized under FOIA, 5 U.S.C. § 552.

                                       FOURTH DEFENSE

        Plaintiff is not entitled to declaratory relief. See 5 U.S.C. § 552(a)(4)(B).

                                        FIFTH DEFENSE

        Plaintiff is not entitled to attorneys fees under 5 U.S.C. § 552(a)(4)(E).




                                                  9
        Case 1:20-cv-00183-MKV Document 21 Filed 03/16/20 Page 10 of 10



                                       SIXTH DEFENSE

       To the extent that HHS has exercised due diligence in processing Plaintiff’s FOIA

requests and exceptional circumstances exist, Defendants should be allowed additional time to

process the request. 5 U.S.C. § 552(a)(6)(C).



       Defendants may have additional defenses which are not known at this time but which

may become known through further proceedings. Accordingly, Defendants reserve the right to

assert each and every affirmative or other defense that may be available, including any defenses

available pursuant to Rules 8 and 12 of the Federal Rules of Civil Procedure.

       WHEREFORE Defendants respectfully request that the Court: (1) dismiss the Complaint

with prejudice; (2) enter judgment in favor of Defendants; and (3) grant such further relief as the

Court deems just and proper.

 Dated: New York, New York
        March 16, 2020

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney of the
                                                     Southern District of New York

                                              By: __________________________
                                                  Jennifer C. Simon
                                                  Assistant United States Attorney
                                                  86 Chambers Street, Third Floor
                                                  New York, New York 10007
                                                  Tel.: (212) 637-2746
                                                  E-mail: Jennifer.Simon@usdoj.gov




                                                10
